Ness, Justice.
Respondent Littlejohn brought this action seeking to be removed from habitual offender status. Appellant Highway Department contends the trial court lacked authority to grant the requested relief. We agree and reverse.
Respondent was declared an habitual traffic offender in July 1977 under the Habitual Offender Act, S. C. Code Ann. §§ 56-1-1010 to 56-1-1130 (1976), and ordered not to drive for five years or until properly licensed, whichever came last, or until further court order. In February 1980, the trial judge granted respondent’s petition for removal from habitual offender status despite the five-year waiting period prescribed by S. C. Code Ann. § 56-1-1090 (1976):
“No license to operate motor vehicles in this State shall be issued to an habitual offender,____
(a) For a period of five years from the date of the order of the court finding such person to be an habitual offender; ____”
The word “shall” indicates the five-year period is mandatory, and the statute gives the court no discretion to shorten *106it. State v. Foster, 277 S. C. 211, 284 S. E. (2d) 780 (1981). We hold the trial court erred in granting respondent’s petition before the five year period elapsed.
Reversed.
Lewis, C. J., and Littlejohn, Gregory and Harwell, JJ., concur.